Citation Nr: 1312454	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a liver disorder. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California. The RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a liver condition. In August 2012, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge. 

In October 2012, the Board reopened the claim of service connection for a liver disorder. See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are various ways of establishing entitlement to service connection for a claimed condition. A Veteran may show the condition in question was directly incurred in service. Alternatively, a Veteran may show either that his disability is proximately due to or the result of a service-connected disease or injury or that a service-connected disability aggravates a nonservice-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995). 

Among the Veteran's assertions is that his liver disorder is secondary to his service-connected diabetes mellitus. He has a history of abnormal liver values demonstrated in liver function testing. In October 2012, the Board addressed the Veteran's secondary service connection claim by remanding the case to the AMC for additional development. That development was to include providing the Veteran with an examination to determine if he had a current liver disorder secondary to his service and/or his service connected diabetes mellitus. The Board specified that the examiner was to opine on whether it was as likely as not that any diagnosed liver disorder was related to, caused by or aggravated by the Veteran's active service or his (service connected) diabetes mellitus. 

In November 2012 a VA medical examination for hepatitis, cirrhosis, and other liver conditions was performed. The examiner diagnosed that the Veteran had hemochromatosis, and non-alcoholic steatohepatitis. The examiner went on to opine that the Veteran's liver disorders were less likely than not related to service or his service connected diabetes mellitus. However, the examiner did not offer any opinion on whether the Veteran's liver disorders were aggravated by his service connected diabetes mellitus disorder. 

Aggravation of a non-service connected disability by a service connected disorder is an integral part of any secondary service connection claim under 38 C.F.R. § 3.310(a), and Allen. Remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. Stegall v. West, 11 Vet. App. 268, 271 (1998). Further development is warranted here as the specific action concerning an opinion on aggravation mentioned in the August 2012 Board remand was not performed. 

Accordingly, the case is REMANDED for the following action:

1. Have the VA examiner who provided an opinion in November 2012 (following and as a result of the Board's prior remand) submit an addendum opinion providing additional comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's liver disorder(s) are aggravated (meaning made chronically worse) by the service-connected diabetes mellitus. If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's liver disorder found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus based on medical considerations.  

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion. 

All necessary diagnostic testing and evaluation needed to make this determination should be performed. The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing specific evidence in the file.

2. Then readjudicate the claim for service connection for a liver disorder on its underlying merits in light of this and any other additional evidence. If this claim remains denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


